Order, Supreme Court, New York County, entered January 27, 1976, unanimously reversed, in the exercise of discretion, and plaintiff-respondent’s motion for an advisory jury denied, with $40 costs and disbursements to appellants. The suit is for declaratory judgment in respect of plaintiff’s rights under the pension plan of his former employer after he had changed employment. The issue was whether plaintiff had exhausted his remedies under the plan and whether a final determination of his rights thereunder had been made by its administrators. It is claimed that plaintiff started this action prematurely without awaiting such a determination. There was no need for an advisory jury and it was thus an abuse of discretion for it to have been ordered. Concur—Markewich, J. P., Murphy, Silverman, Capozzoli and Lane, JJ.